DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Pursuant to a preliminary amendment filed 28 October 2021, claims 12-23 are pending in the application.

Claim Objections
Claims 14-17 and 20-23 are objected to because of the following informalities:  the dosages of vitamin D are incorrectly recited as mg rather than IU.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US 2006/0241059 A1; published 26 October 2006).
Keller discloses anti-viral compositions including multivitamins (paragraph [0003]) wherein a multivitamin component formulation includes 1000 mg vitamin C, 400 IU vitamin D, and 50 mg zinc picolinate, which is preferably (i.e., optionally) administered in the amount of four capsules per administration of the antiviral composition (i.e., equivalent of four capsule dosage equals 4000 mg vitamin C, 1600 IU vitamin D, and 200 mg zinc picolinate), and which can be added to a quinolone component (paragraph [0053]; Table 1) wherein quinolines may be chloroquine or its analogues such as hydroxychloroquine (paragraph [0056]) wherein a composition may contain about 200-250 mg chloroquine/quinoline/quinone (paragraph [0089]) wherein the composition may be administered 1-4 times a day and wherein lower dosages may be appropriate for children and adjustments of dosages according to body weight and metabolism would be apparent to those skilled in the art (paragraph [0097]).
Although the multivitamin formulation of Keller as discussed above does not specifically include hydroxychloroquine as claimed, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to follow the suggestions of Keller as discussed above and to make the composition of Keller that includes the multivitamin formulation and the hydroxychloroquine quinolone/quinoline component as discussed above, with an amount of the hydroxychloroquine of about 200-250 mg given that Keller suggests such amount for the quinolone/quinoline component, and with amounts of vitamin C, vitamin D, and zinc as in the multivitamin formulation as discussed above or optionally four times such amount, or in amounts therebetween since such amounts therefore define upper and lower suggested amounts (i.e., ranges, 1000-4000 mg vitamin C, 400-1600 IU vitamin D, and 50-200 mg zinc picolinate), with a reasonable expectation of success.
The claimed recitation of a “product” encompasses the formulations/compositions used in the methods of Keller as discussed above.
Regarding the recitation of “for treating COVID-19 infection in an individual” in claim 18, such is an intended use that provides no further limitation to the claimed product.
Regarding the recitation of administration daily over specified time period for treatment in claims 18-19, such is an intended use that provides no further limitation to the claimed product.
Regarding claim 19, the zinc range of 50-200 mg disclosed in Keller as discussed above overlaps the claimed range of 25-75, and a prima facie case of obviousness exists where prior art and claimed ranges/amounts overlap per MPEP 2144.05(I).
Regarding the vitamin D range/amount in claim 19, although the vitamin D range of 400-1,600 IU suggested in Keller as discussed above does not overlap the claimed range of 3,000-40,000, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to optimize the antiviral effectiveness of the composition of Keller as discussed above by varying the amount of vitamin D therein through routine experimentation per MPEP 2144.05(II), with a reasonable expectation of success, given that Keller teaches that adjustments of dosages according to body weight and metabolism would be apparent to those skilled in the art, and given that an active ingredient such as a vitamin is a known result-effective variable.  See Ex parte Johnson, USPTO, PTAB Final Decision, Appeal 2014-005994, 2016 BL 301387, Application 13/355,217, page *10 ("well-known fact that drug concentration is a result effective variable"); Ex parte Armstrong, USPTO, PTAB Final Decision, Appeal 2016-4692, 2017 BL 222605, Application 13/834,281, page *3 ("a person skilled in the art, such as a medical practitioner, would have recognized that the concentration of an active agent used for disease treatment in patients . . . was a result effective variable, and that a determination of . . . concentration was a matter of routine optimization"); Ex parte Belder, USPTO, BPAI Final Decision, Appeal 2007-0185, Application 10/305,281, pages *7-*8 ("obvious to optimize the amount of drug in a tablet"; "A minor modification of the prior art, such as optimizing the amount of a particular ingredient, does not distinguish the claimed product from the prior art."; "experimentation needed to arrive at a drug dosage 'was nothing more than routine.'").

Claims 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gautret et al. (International Journal of Antimicrobial Agents, vol. 56, issue 1, July 2020, published online 20 March 2020, pages 1-6) in view of Saul (Orthomolecular Medicine News Service, “Vitamin C Protects Against Coronavirus”, 26 January 2020, pages 1-4) and Keller (US 2005/0245502 A1; published 03 November 2005) and Flavin-Koenig (US 2007/0031510 A1; published 08 February 2007).
Gautret et al. discloses hydroxychloroquine and azithromycin as a treatment of COVID-19 (title) wherein COVID-19 patients receive 200 mg hydroxychloroquine 3 times per day for 10 days with daily follow-up for 14 days (section 2.4) and azithromycin 500 mg on day 1 and 250 mg per day for the next 4 days (section 3.1) wherein the combination of hydroxychloroquine and azithromycin has a synergistic effect (section 4).
Gautret et al. does not disclose vitamin C, vitamin D, or zinc as claimed.
Saul discloses that it is well established that large amounts of vitamin C treats respiratory infections, vitamin C has powerful antiviral action, and the coronavirus pandemic (i.e., COVID-19) can be dramatically slowed or stopped with high doses of vitamin C, and the following supplemental levels are recommended for adults, wherein for children the doses are reduced in proportion to body weight: vitamin C 3000 mg or more daily in divided doses, vitamin D3 2000 IU daily starting with 5000 IU/day for two weeks then 2000, and zinc 20 mg daily (page 1).
Keller discloses treatments for viral infections wherein antiviral compositions include multivitamins (title; abstract) wherein the compositions and methods inhibit viruses including coronavirus (paragraph [0035]) wherein pharmaceutical dosage forms are for oral prophylaxis to treat mammals including humans (paragraph [0093]) wherein quinolones such as chloroquine and hydroxychloroquine demonstrate synergistic effects when combined with multivitamins for inhibiting viral infections (paragraph [0048]) wherein unit dosage form ranges are preferably 200-250 mg chloroquine and four multivitamin capsules or equivalent (paragraph [0087]) administered 1-4 times a day wherein lower dosages may be appropriate for children and adjustment of dosages according to body weight and metabolism would be apparent to those skilled in the art (paragraph [0088]) wherein the multivitamin includes vitamin C, vitamin D, and zinc (paragraph [0021]; claim 7) wherein a multivitamin capsule may include 1000 mg vitamin C, 400 IU vitamin D, and 50 mg zinc (equivalent of a four capsule dosage equals 4000 mg vitamin C, 1600 IU vitamin D, and 200 mg zinc) (Table 1).
Flavin-Koenig discloses an oral medication including zinc to fight viral infections (abstract; claim 1) wherein the viral infection is with coronavirus (claim 8) wherein a daily dose of zinc is 50-150 mg (claim 10) wherein zinc is known to have direct antiviral activity (paragraph [0004]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gautret et al., Saul, Keller, and Flavin-Koenig by including vitamin C, vitamin D, and zinc as suggested by Saul, Keller, and Flavin-Koenig in the composition/product and method of Gautret et al. as discussed above in total daily dosages of such vitamin C, vitamin D, and zinc as suggested by Saul, Keller, and Flavin-Koenig as discussed above, wherein the composition/product and method of Gautret et al. as discussed above includes 200-600 mg hydroxychloroquine and 250-500 mg azithromycin, with a reasonable expectation of success.  A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so to include therein supplements for COVID-19 as suggested by Saul, to achieve synergistic effects in inhibiting viral infections as suggested by Keller, and also given that Flavin-Koenig teaches that zinc has antiviral (e.g., coronavirus) activity.
Such daily dosages as suggested by Gautret et al., Saul, Keller, and Flavin-Koenig as discussed above include 200-600 mg hydroxychloroquine, 250-500 mg azithromycin, 3000 mg vitamin C, 2000-5000 IU vitamin D, and 50-150 mg zinc, and such ranges of hydroxychloroquine, azithromycin, vitamin C, vitamin D, and zinc overlap the claimed amounts/ranges, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).
The claimed recitation of a “product” encompasses the formulations/compositions used in the methods of Gautret et al., Saul, Keller, and Flavin-Koenig as discussed above.
Regarding the recitation of “for treating COVID-19 infection in an individual” in claims 12 and 18, such is an intended use that provides no further limitation to the claimed product.
Regarding the recitation of administration daily over specified time period for treatment in claims 12-23, such is an intended use that provides no further limitation to the claimed product.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,166,971.
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘971 claims include the instantly claimed product, and the ranges/amounts therein overlap the instantly claimed ranges/amounts.

Claims 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,253,534.
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘534 claims include the instantly claimed product, and the ranges/amounts therein overlap the instantly claimed ranges/amounts.

Claims 18-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 17/568,452 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the methods of the ‘452 claims include the instantly claimed product, and the ranges/amounts therein overlap the instantly claimed ranges/amounts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473. The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617